Concurring Opinion.
Fenner, J.
Considering that there is no suggestion of any interest of community creditors or of forced heirs involved in this controversy, and that the judgment herein would not be binding on such heirs or creditors, who are not parties ; considering further that the five hundred dollars paid in cash, admitted to be the pataphernal funds of the wife, was the whole price actually paid for the property, and that there is no question of any payment made or liability incurred by the husband or the community on account of any credit portion of the price ; and considering, therefore, that the property bought by Mrs. Maguire *582from Davey was actually bought and paid for in full with paraphernal funds, I can see no reason why the defendant should be permitted to contradict his positive admissions in the authentic act that the property was the separate paraphernal property of his wife. Under repeated adjudications his simple heirs would be estopped from contradicting such authentic admissions made by him, and, a fortiori, does the same estoppel apply to him. 35 Ann. 33; 34 Ann. 374; 33 Ann. 688; 31 Ann. 124; 30 Ann. 1036; 9 Ann. 242.
For these reasons, I concur.
Poché, J. I concur in the additional reasons given by Mr. JusticeFenner.